Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-20 rejected under 35 U.S.C. 103 as being unpatentable over Jaini: 9229938 hereinafter Jai further in view of Schultheis: 20090099919 hereinafter Schul further in view of Svendsen: 20130110772 hereinafter Sven.
Regarding claim 1
Jai teaches
A method for generating a digital mixtape including a user-defined compilation of a plurality of media content for sharing with another user, the method comprising: 
receiving a user request to generate the digital mixtape from a user (Jai: Col 11:13-11:46; Fig 8: a user in the form of a playlist owner requests creation of a collaborative playlist, particularly a video playlist, a digital mixtape is considered substantially similar to a collaborative playlist in as much as the digital mixtape is disclosed in ¶ 5, 55 of the specification as comprising a user-defined compilation of media content items, wherein the media content may be music, songs, videos, etc.), 
the user request including information identifying at least one recipient user and a first media content descriptor (Jai: 11:13-11:46; Fig 8: system generates a playlist based on a user request, said request including inviting at least one collaborator, wherein said collaborator receives, displays, etc. media content descriptors for at least the purpose of amending the collaborative playlist with media selected by the collaborator,); 
determining user information of the recipient user (Jai: 8:37-8:57, 11:13-11:46; Fig 5, 8: playlist owner selects a plurality of additional members of a service to invite to collaborate by providing a notification thereto) 
to be included in the digital mixtape based on the first media content descriptor and the user information of the recipient user (Jai: 11:13-11:46; Fig 8: a playlist comprising one or more content items is generated in response to a user/owner request to form a collaborative playlist to which is subsequently added collaborator information and provided to the collaborating users); 
receiving a second media content descriptor; determining a second media content item to be included in the digital mixtape based on the second media content descriptor  (Jai: 11:13-11:46; Fig 8: the owner or collaborators operate a user interface to add media to the playlist); 
obtaining at least one user-generated audio recording to be included in the digital mixtape (Jai: 1:13-1:19, 3:16-34, 4:46-67: user upload of user generated media described as well-known; the media includes user uploaded media content including audio, video, etc. which can be included in the collaborative playlist); 
generating a digital media object data package of the digital mixtape identifying the first and second media content items and the at least one user-generated audio recording (Jai: id., 8:37-8:57, 11:13-11:46; Fig 5, 8: collaborative playlist includes plurality of media content items including user generated content items); and 
providing the recipient user with access to the digital media object data package to play back the first and second media content items and the at least one user-generated audio recording (Jai: id., claims 1, etc.: owner and collaborators may playback media content).

Jai thus teaches a broadly reasonable interpretation of the claimed digital mix tape and thus strong suggests but does not explicitly discuss the sequential nature of assembly by plural users resolving the first, second, etc. content descriptors wherein the collaborators may receive 

In a related field of endeavor Schul teaches:
A method for generating a digital mixtape including a user-defined compilation of a plurality of media content for sharing with another user (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a podcast), the method comprising: 
receiving a user request to generate a digital mixtape from a user (Schul: ¶ 122-143, 229-243; Fig 4, 7, 19: a share and/or publish window allows the direction of a user created playlist, podcast, etc. to be shared among other users) including a first media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.); 
determining a first media content item to be included in the digital mixtape based on the first media content descriptor (Schul: ¶ 122-143, 197-204, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, metadata, addresses, etc. thereof to be assembled into a playlist, podcast, etc. said playlist additionally comprising descriptors, metadata, etc.); 
receiving a second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.); 
determining a second media content item to be included in the digital mixtape based on the second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user 
obtaining at least one user-generated audio recording to be included in the digital mixtape (Schul: ¶ 122-143: system affords user the ability to record a user recording such as a voiceover or narration and include said recording in the playlist, podcast, etc.); 
generating a digital media object data package to be included in the digital mixtape identifying the first and second media content item and the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users); and 
providing the recipient user with access to the digital media object data package to play back the first and second media content item and the at least one user-generated audio recording (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.to be forwarded, shared, published to intended recipient users ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include all or any of the piecewise assembly and sharing steps as taught by Schul within the Jai collaborative system and method. The average skilled practitioner would have been motivated to do so for the purpose of  allowing users a flexible tool for creating and sharing media containers and metadata, descriptors, etc. therein wherein the media comprises both user created and commercial media content. The average skilled practitioner would have been motivated to do so for at least the purpose of distributing 

Thus Jai in view of Schul initiates the system and populates available media using descriptors but does not reasonably teach a media descriptor or metadata operable for determining user information of the recipient user, the user information including a listening history of the recipient user and determining a first media content item based on descriptors and the user information of the recipient user.

In a related field of endeavor Sven teaches a system and method for a social media playback experience comprising a metadata container bearing playback history for each of a plurality of users in the social network (Sven: ¶ 50; Fig 2A: play history 202) and further comprising a user interface playback history pane for by which each/any first user of a plurality of users may view the playback history of a plurality of users to which the first user is connected in the social network (Sven: ¶ 66; Fig 5A: a play history tab displays playback history metadata). and further comprising a user interface playback history pane for by which each/any first user of a plurality of users may view the playback history of a plurality of users to which the first user is connected in the social network (Sven: ¶ 66; Fig 5A: a play history tab displays playback history metadata) and the system further determines a media content item based on the descriptor and user playback history to display users within the social network of the first user who have or are listening to a particular media (Sven: 50-67, 87, 108; Fig 2A, 5A, 15) and further determines media recommendations based on current media content descriptor and user listening history information (Sven: 50-67, 87, 108; Fig 2A, 5A, 15). It would have been obvious to one of ordinary 

Regarding claim 13
Jai teaches
A method for generating a digital mixtape including a user-defined compilation of a plurality of media content for sharing with another user, the method comprising: 
receiving a user request to generate the digital mixtape from a user (Jai: Col 11:13-11:46; Fig 8: a user in the form of a playlist owner requests creation of a collaborative playlist, particularly a video playlist, a digital mixtape is considered substantially similar to a collaborative playlist in as much as the digital mixtape is disclosed in ¶ 5, 55 of the specification as comprising a user-defined compilation of media content items, wherein the media content may be music, songs, videos, etc.), 
the user request including information identifying at least one recipient user and a first media content descriptor (Jai: 11:13-11:46; Fig 8: system generates a playlist based on a user request, said request including inviting at least one collaborator, wherein said collaborator receives, displays, etc. media content descriptors for at least the purpose of amending the collaborative playlist with media selected by the collaborator,); 

determining a first media content item to be included in the digital mixtape based on the first media content descriptor and the user information of the recipient user (Jai: 11:13-11:46; Fig 8: a playlist comprising one or more content items is generated in response to a user/owner request to form a collaborative playlist to which is subsequently added collaborator information and provided to the collaborating users); 
receiving a second media content descriptor; determining a second media content item to be included in the digital mixtape based on the second media content descriptor  (Jai: 11:13-11:46; Fig 8: the owner or collaborators operate a user interface to add media to the playlist); 
obtaining at least one user-generated audio recording to be included in the digital mixtape (Jai: 1:13-1:19, 3:16-34, 4:46-67: user upload of user generated media described as well-known; the media includes user uploaded media content including audio, video, etc. which can be included in the collaborative playlist); 
generating a digital media object data package of the digital mixtape identifying the first and second media content items and the at least one user-generated audio recording (Jai: id., 8:37-8:57, 11:13-11:46; Fig 5, 8: collaborative playlist includes plurality of media content items including user generated content items); and 
providing the recipient user with access to the digital media object data package to play back the first and second media content items and the at least one user-generated audio recording (Jai: id., claims 1, etc.: owner and collaborators may playback media content).



In a related field of endeavor Schul teaches:
A system for providing a digital mixtape including a user-defined compilation of media content items for sharing with another user (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a playlist, podcast, etc.), the system comprising: 
a media streaming application stored in memory of a voice interactive device (Schul: ¶ 122-143; Fig 4, 7: Abstract: system and method for dynamically compiling a playlist, podcast, etc. and operative upon telephone type devices); 
a media server in communication with the media streaming application (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: system operative of a server, networked storage devices to deliver media to an initiator for the purpose of compiling a playlist, podcast, etc.  and further operable to receive a personalized media from an initiator and deliver the media to a recipient), the media server including: 
a memory processing unit; and a memory storing instructions that, when executed by the processing unit (Schul: ¶ 19-22; 94-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: system operative of memory storing instructions operative of a CPU such as upon a server), causes the media server to: 
receive a user request to generate a digital mixtape from a user (Schul: ¶ 122-143, 229-243; Fig 4, 7, 19: a share and/or publish window allows the direction of a user created playlist, 
determine a first media content item to be included in the digital mixtape based on the first media content descriptor (Schul: ¶ 122-143, 197-204, 206-217, 229-243; Fig 4, 7, 19: a user interface allows one or more media contents represented by descriptors, addresses, etc. thereof to be assembled into a playlist, podcast, etc.);
receiving a second media content descriptor to be included in the digital mixtape (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.); 
determining a second media content item based on the second media content descriptor (Schul: ¶ 122-143, 206-217, 229-243; Fig 4, 7, 19: a user interface allows subsequent media contents represented by descriptors, addresses, etc. thereof to be added to a playlist, podcast, etc., said playlist, podcast, etc. comprising the first descriptor, media, etc.);
obtain at least one user-generated audio recording to be included in the digital mixtape (Schul: ¶ 122-143: system affords user the ability to record a user recording such as a voiceover or narration and include said recording in the playlist, podcast, etc.);
generate a digital media object data package of the digital mixtape identifying the first and second media content item and the at least one user-generated audio recording  (Schul: ¶ 122-143, 185-190; Fig 11: a user edited set of first second, etc. media as well as user generated voiceover, narration, etc. assembled into a podcast and published, shared, forwarded for consumption of other users); and 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include all or any of the piecewise assembly and sharing steps as taught by Schul within the Jai collaborative system and method. The average skilled practitioner would have been motivated to do so for the purpose of  allowing users a flexible tool for creating and sharing media containers and metadata, descriptors, etc. therein wherein the media comprises both user created and commercial media content. The average skilled practitioner would have been motivated to do so for at least the purpose of distributing personalized content among a friend group or upon a media platform wherein the group and/or platform comprises media collaborators as well as media consumers and would have expected only predictable results therefrom.

Thus Jai in view of Schul initiates the system and populates available media using descriptors but does not reasonably teach a media descriptor or metadata operable for determining user information of the recipient user, the user information including a listening history of the recipient user and determining a first media content item based on descriptors and the user information of the recipient user.



Regarding claim 2, 14

The method of claim 1, wherein receiving a user request includes: 
receiving a user request (Jai: Fig 8: a user request comprising steps of adding media and collaborative users to a collaborative playlist); (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19: user operates system to invoke user interface of a presentation system); and processing the request to identify a command intent and a plurality of slots, the plurality of slots identifying the other user identification information and the first and second media content descriptor, the command intent representative of a request for generating and sharing the user-defined compilation of media content for generating media (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: a command intent to share media upon invoked user interface comprising a plurality of slots for media/descriptors thereof 1908, sharing with a plurality of other users individually or groupwise using sharing or publishing windows 1914, 2130, and/or a media timeline editor elements 1922, 1924, 1926, 1928 for generating audio, video etc.); (Sven: ¶ 50-67; Fig 2A, 5A). Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that text based and/or voice control over a user interface would have comprised an obvious inclusion.

Regarding claim 3, 15
Jai in view of Schul in view of Sven teaches or suggests:
The method of claim 1, wherein receiving a user request includes: receiving the user request from a user (Jai: 8:37-8:57, 11:13-11:46; Fig 5, 8: a user request includes media content and collaborator information); and processing the request to identify a command intent, the other user identification information, and the first media content descriptor, the command 

Regarding claim 4, 16
Jai in view of Schul in view of Sven teaches or suggests:
The method of claim 1, wherein determining first and second media content item comprises: selecting the first and second media content item from a catalog of media content items, the each of first and second media content item having an attribute that matches the media content descriptor (Schul: ¶ 102-107, 122-143, 185-190, 197-217, 229-243; Fig 4, 7, 13, 19, 21A: media item library presented to a user for selection of media items said items bearing attributes including titles, tags, addresses, etc.); (Sven: ¶ 50-67; Fig 2A, 5A).

Regarding claim 5, 17
Jai in view of Schul in view of Sven teaches or suggests:


Regarding claim 7
Jai in view of Schul in view of Sven teaches or suggests:
The method, wherein the user request is obtained from at least one response by the user to a questionnaire provided by a voice assistant system. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that voice control over a user interface would have comprised an obvious inclusion for at least the purpose of audibly presenting the user with queries for user identification and payment information, as well as the user interface occasion and/or genre elements before presenting a list of available items, finishing a transaction, etc..

Regarding claim 8, 18
Jai in view of Schul in view of Sven teaches or suggests:
The method, wherein providing the recipient user with access to the media object data package includes: transmitting an identifier for the media object to a computer device operated by the other user. (Jai: 8:37-8:57, 11:13-11:46; Fig 5, 8: request identifies other users as well as content descriptors for the purpose of sharing a playlist of media content by transmission to additional users wherein the playlist comprises media metadata, identifiers, etc. sufficient to display, playback, etc. said media, descriptors thereof to additional users); (Schul: ¶ 122-143, 

Regarding claim 9, 19
Jai in view of Schul in view of Sven teaches or suggests:
The method of claim 1, wherein providing the recipient user with access to the media object data package includes: transmitting the media object data package to a computing device operated by the recipient user for playback. (Jai: 8:37-8:57, 11:13-11:46; Fig 5, 8: request identifies other users as well as content descriptors for the purpose of sharing a playlist of media content by transmission to additional users wherein the playlist comprises media metadata, identifiers, etc. sufficient to display, playback, etc. said media, descriptors thereof to additional users); (Schul: ¶ 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: an emailed, messaged, etc. data package such as the disclosed playlist, podcast, etc. allows a recipient user access to the media items bourne thereon); (Sven: ¶ 50-67; Fig 2A, 5A).

Regarding claim 10, 20
Jai in view of Schul in view of Sven teaches or suggests:
The method of claim 1, wherein providing the recipient user with access to the media object data package includes: streaming the media object data package to a computing device operated by the recipient user for playback. (Jai: 8:37-8:57, 11:13-11:46; Fig 5, 8: request identifies other users as well as content descriptors for the purpose of sharing a playlist of media content by transmission to additional users wherein the playlist comprises media metadata, identifiers, etc. sufficient to display, playback, etc. said media, descriptors thereof to additional users); (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 

Regarding claim 11
Jai in view of Schul in view of Sven teaches or suggests:
The method of claim 1, further comprising: at least partially overlapping the at least one media content item and the first user- generated audio recording. Examiner has taken official notice which Applicant has failed to timely and explicitly traverse and it is thus accepted as Admitted Prior Art (APA: Please see MPEP 2144.03) that crossfades of overlapped media were well known in the art before the effective filing date of the instant application and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of  allowing a user to employ the disclosed method for the creation of a playlist, podcast or other timewise linear event comprising plural media. 

Regarding claim 12
Jai in view of Schul in view of Sven teaches or suggests:
The method of claim 1, further comprising: retrieving user account data of the user, the user account data including information for identifying one or more users associated with the user (Jai: 8:37-8:57, 11:13-11:46; Fig 5, 8: playlist owner selects a plurality of additional members of a service based on account information thereof to invite to collaborate by providing a notification thereto); and identifying the recipient user from the user account data. (Schul: ¶ 19-22; 103-111, 122-143, 185-190, 206-217, 229-243; Fig 4, 7, 19, 21A: playlist, podcast, etc. comprising plurality of user generated and service borne/hosted media object delivered, executed, etc. over the internet or within a social media application using sharing and/or .

Response to Arguments

Applicant’s arguments in concert with amended claims, see Remarks and Claims, filed 7/1/21, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 over Schultheiss in view of Svendsen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Jaini in view of Schultheiss in view of Svendsen.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654